DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The non-statutory double patenting rejection of claim 5 has been withdrawn due to the filing of a terminal disclaimer with respect to U.S. Application No. 16/714183.

Response to Amendment
The previous 35 U.S.C. 112(f) interpretation, drawing objection, and 112(b) rejection are overcome by the Applicant’s amendment. Claims 1-3 are amended, claim 4 is canceled, and claims 6-12 are added.

Response to Arguments
Applicant’s arguments, see Page 11, Paragraph 7 - Page 14, Paragraph 4, filed 11 February 2022, with respect to Claims 1 - 4 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claim 1-3 have been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Makabe (U.S. 20130282215 A1), hereafter Makabe, in view of Matsuda (U.S. 20140058609 A1), hereafter Matsuda.
Regarding claim 10, Makabe teaches a control apparatus of a hybrid leaning vehicle, the hybrid leaning vehicle including an engine configured as an internal combustion engine and an electric motor serving as a drive source for travel of the hybrid leaning vehicle, the control apparatus comprising:
A memory that stores a program including instructions of controlling the engine (0022, Electronic control unit operates electric motor, engine, and clutch); and
A processor configured to prohibit, according to the program, the engine from starting up in a state in which a power transmission route between the engine and a drive wheel is disengaged (0025, engine stops its operation, clutch is released, vehicle begins to run with only the power from the electric motor, this is the motor driving mode) under a condition that the engine is stopped and the electric motor is operated (0035, engine is off and the motor is running until the vehicle reaches a set speed).
Makabe fails to teach, however, wherein a condition is during turning.
Matsuda, however, does teach wherein a condition is during turning (0050, cornering determiner section determines if the motorcycle is cornering).
Makabe and Matsuda are analogous because they are in the same field of endeavor, motorcycle control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the turning condition of Matsuda in order to provide a further means of determining if a mode shift is appropriate. The motivation to combine is to ensure that a mode shift does not occur during a moment when it may negatively impact the driver.

Regarding claim 12, the combination of Makabe and Matsuda teaches the control apparatus according to claim 10, and Matsuda further teaches wherein the condition includes the vehicle being determined not to be in a predetermined steady turning state (0066, cornering determiner also determines if the motorcycle has reached a final phase of the cornering).
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Makabe, Matsuda, and Suzuki as applied to claim 1 above, and further in view of Suzuki (U.S. 20090024350 A1), hereafter Suzuki, and Wu (U.S. 20080249683), hereafter referred to as Wu.
Regarding claim 11, the combination of Makabe, and Matsuda teach the control method of claim 10, and Matsuda further teaches wherein the steady turning state is a state in which a quantity has an absolute value less than a predetermined threshold (0050, cornering determiner section determines if the motorcycle is cornering when the bank angle of the body is equal to or greater than a predetermined angle), and
Wherein the condition includes a change rate of a quantity of the vehicle being greater than or equal to a predetermined threshold (0050, cornering determiner section determines if the motorcycle is cornering when the bank angle of the body is equal to or greater than a predetermined angle)
Suzuki further teaches that this quantity can be a turning radius (Abstract, turning-radius calculation unit determines a turning radius corresponding to a steering angle based on a predetermined relationship)
The combination of Makabe, Matsuda, and Suzuki fails to teach however, wherein the quantity is a rate of change of the physical quantity. 
Wu, however, teaches a detection method of steering angular velocity (0002, steering angle sensors measure the steering angle and the angular velocity of the steering wheel, 0022, sensor can be applied to motorcycles), which is the rate of change of steering angle, which, as shown by Suzuki above, has a relationship with turning radius. 
Makabe, Matsuda, Suzuki, and Wu are analogous because they are in the same field of endeavor, motorcycle control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Makabe, and Matsuda with the relationship between .

Allowable Subject Matter
Claims 1-3, 5-9 allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM - 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571)270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/B.A.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664